*130Motion for leave to file a brief in opposition under seal with redacted copies for the public record granted. Motion for leave to file a motion for just damages and costs pursuant to Rule 42.2 under seal with redacted copies for the public record granted. Motion for leave to file a response to motion for leave to file a motion for just damages and costs pursuant to Rule 42.2 under seal with redacted copies for the public record granted. The motion for just damages and costs pursuant to Rule 42.2 denied. Petition for writ of certiorari to the Supreme Court of Florida denied.